UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6433


DANIEL ERIC COBBLE,

                     Plaintiff - Appellant,

              v.

U.S. GOVERNMENT; U.S. BUREAU OF PRISONS; KENNY ATKINSON; U.S.
MARSHALS SERVICE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03197-BO)


Submitted: August 24, 2018                                   Decided: September 4, 2018


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Daniel Eric Cobble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Eric Cobble appeals the district court’s order denying his motions for leave

to proceed in forma pauperis, for a temporary restraining order, and to serve his

complaint. We may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). An order

denying “a motion to proceed in forma pauperis is an appealable [interlocutory] order.”

Roberts v. U.S. Dist. Court, 339 U.S. 844, 845 (1950) (per curiam). However, we lack

jurisdiction to review a district court’s decision to deny a temporary restraining order.

Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Emps., 473 U.S. 1301, 1303-05 (1985);

Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir. 1973) (per curiam). Moreover,

because Cobble’s complaint remains pending in the district court, we also lack

jurisdiction over the portion of the district court’s order denying Cobble’s motion to serve

the complaint. Accordingly, we dismiss these portions of the appeal.

       We review an order denying a motion to proceed in forma pauperis for abuse of

discretion. Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980). We have

reviewed the record and find no reversible error. Accordingly, we affirm this portion of

the district court’s order for the reasons stated by the district court. Cobble v. U.S. Gov’t,

No. 5:17-ct-03197-BO (E.D.N.C Mar. 7, 2018). We further deny Cobble’s pending

motions. We dispense with oral argument because the facts and legal contentions are




                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART,
                                                                DISMISSED IN PART




                                          3